Case: 20-20017      Document: 00515720740         Page: 1    Date Filed: 01/26/2021




              United States Court of Appeals
                   for the Fifth Circuit                                   United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                                                           January 26, 2021
                                  No. 20-20017
                                                                             Lyle W. Cayce
                                Summary Calendar
                                                                                  Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Ivan Dario Obregon,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:18-CR-533-2


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Ivan Dario Obregon pleaded guilty to possessing with the intent to
   distribute 100 grams or more of heroin, an offense punishable by between five
   and 40 years of imprisonment. 21 U.S.C. § 841(a)(1), (b)(1)(B)(i). Finding
   that Obregon was eligible to benefit from 18 U.S.C. § 3553(f)(1)’s safety valve


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20017      Document: 00515720740            Page: 2   Date Filed: 01/26/2021




                                      No. 20-20017


   provision as amended by the First Step Act, the district court varied
   downward from the applicable guidelines imprisonment range and sentenced
   Obregon below the statutory minimum to a 54-month prison term.
          On appeal, Obregon raises claims of procedural error relating to the
   district court’s calculation of his guidelines sentencing range.           The
   Government argues that Obregon’s claims are barred by the appeal waiver
   provision in his plea agreement.
          We review de novo whether an appeal waiver bars an appeal. United
   States v. Jacobs, 635 F.3d 778, 780-81 (5th Cir. 2011). The record reflects that
   Obregon’s appeal waiver was knowing and voluntary, see United States
   v. McKinney, 406 F.3d 744, 746 (5th Cir. 2005), and Obregon concedes as
   much. In addition, the language of the appeal waiver applies to Obregon’s
   appellate arguments. See Jacobs, 635 F.3d at 781. Accordingly, the appeal is
   DISMISSED.




                                           2